EXHIBIT 10.2 AMENDMENT TO SETTLEMENT AGREEMENT This amendment to settlement agreement dated July 23, 2009 (which, together with the Exhibits hereto, is referred to as the “Settlement Agreement Amendment”) is entered into by and among the parties to the settlement agreement dated March 28, 2008 (the “2008 Settlement Agreement”) between Ford Motor Company (“Ford”), by and through its attorneys, and the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (“UAW”), by and through its attorneys, and the Class Representatives, on behalf of the Class, by and through Class Counsel, in (1) the class action of Int’l Union, UAW, et al. v. Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich. filed Nov. 9, 2007) (“Hardwick II”), and/or (2) the class action of Int’l Union, UAW, et al. v. Ford Motor Company, Civil Action No. 05-74730, (E.D. Mich. July 13, 2006), aff’d, 497 F.3d 615 (6th Cir. 2007)(“Hardwick I”), and amends the 2008 Settlement Agreement, as of the Amendment Effective Date (as hereinafter defined). Terms used in the Settlement Agreement Amendment and not otherwise defined herein shall have the same meaning as defined in the Settlement Agreement (as hereinafter defined). The Final Effective Date under the 2008 Settlement Agreement occurred on August 29, 2008. With regard to Ford, the UAW and the Class (as defined therein), the 2008 Settlement Agreement (i) resolved and settled all claims that arise in connection with Hardwick II; (ii) resolved and settled all claims, motions and other issues pertaining to or remaining in Hardwick I; (iii) amended, superseded or otherwise supplanted the Hardwick I Settlement Agreement; and (iv) provided the basis upon which the judgment entered July 13, 2006 in Hardwick I shall be satisfied, superseded or amended as necessary to give full force and effect to the terms of the 2008 Settlement Agreement.The 2008 Settlement Agreement also resolved and settled any and all claims for Ford contributions to the Existing External VEBA, and provided for the termination of the Existing External VEBA and the transfer of all assets and liabilities of the Existing External VEBA to the New VEBA. The 2008 Settlement Agreement recognized and approved on the basis set forth therein: (i) the amendment of the Ford Retiree Health Plan to terminate coverage for and exclude from coverage, the Class and the Covered Group (as defined therein); (ii) the transfer of the assets of the Existing Internal VEBA to the New VEBA; (iii) the termination of participation by the Class and the Covered Group under the Existing Internal VEBA; (iv) the termination of the Existing External VEBA in conjunction with the establishment of the New Plan, and the transfer to the New VEBA of all assets and liabilities of the Existing External VEBA; (v) that all claims for Retiree Medical Benefits incurred after the Implementation Date by the Class and the Covered Group, including but not limited to COBRA continuation coverage where such election is (or had been) made on or after retirement and any coverage provided on a self-paid basis in retirement, shall be solely the responsibility and liability of the New Plan and the New VEBA; (vi) the Committee’s designation under the New Plan and New VEBA as named fiduciary and administrator of the New Plan; (vii) that the New Plan shall replace the Ford Retiree Health Plan with respect to the provision of Retiree Medical Benefits to the Class and the Covered Group; (viii) that the New VEBA shall receive certain payments and other consideration as described therein from the Existing Internal VEBA, the Existing External VEBA and Ford; (ix) that Ford’s obligation to pay into the New VEBA is fixed and capped as described therein; and (x) that the New VEBA shall serve as the exclusive funding mechanism for the New Plan. This Settlement Agreement Amendment is entered into by the parties to the 2008 Settlement Agreement to implement certain amendments that the parties agree are necessary to provide funding for the provision of Retiree Medical Benefits to the Class and the Covered Group as contemplated by the 2008 Settlement Agreement. In connection with the 2009 negotiations between Ford and the UAW over the terms of certain modifications to the Ford-UAW National Agreements, the UAW and its financial advisors engaged in further review and analysis of Ford’s financial condition in light of the economic conditions facing the automotive industry and the effect thereof on the ability of Ford to meet its payment obligations under the 2008 Settlement Agreement, absent the restructuring of such obligations pursuant to this Settlement Agreement Amendment.Class Counsel and their financial advisors engaged in similar review and analysis.The UAW, Class Counsel and their respective financial advisors also analyzed the benefits of the amendments to the 2008 Settlement Agreement provided for herein and the favorable impact of entering into such amendments on the ability of the New VEBA to provide Retiree Medical Benefits over the long term in accordance with the 2008 Settlement Agreement. The UAW and the Class Representatives (on behalf of the Class, by and through Class Counsel) are entering into this Settlement Agreement Amendment based in part on progress by Ford in respect of restructuring actions with other stakeholders including, but not limited to, the restructuring initiatives completed by Ford and Ford Motor Credit Company LLC on or before April 8, 2009 and described in press releases attached as Exhibits 99.1 and 99.2 to the April 6, 2009 filing by Ford on Form 8-K. This Settlement Amendment Agreement is subject to approval by the Court, and the parties shall request that the Court enter an Amendment Approval Order (as hereinafter defined) approving this Settlement Agreement Amendment and confirming the Court’s approval of the 2008 Settlement Agreement as amended hereby (the “Settlement Agreement”).After the Amendment Effective Date, in the event of an inconsistency between the Settlement Agreement and any prior agreements or documents, including the 2008 Settlement Agreement prior to giving effect to amendments hereunder, the Memorandum of Understanding between UAW and Ford dated November 3, 2007, and the Term Sheet dated February 23, 2009, as amended on June 23, 2009, the Settlement Agreement shall control.In the event of any inconsistency between the body of the Settlement Agreement and the exhibits thereto, the Settlement Agreement shall control, unless explicitly stated otherwise in the Settlement Agreement. 1. Definitions 2008 Settlement Agreement.The term “2008 Settlement Agreement” is defined in the first paragraph of this Settlement Agreement Amendment. Amendment Approval Order.The term “Amendment Approval Order” shall mean an order obtained from the Court approving this Settlement Agreement Amendment, including the Trust Agreement Amendment attached as Exhibit 3 hereto, and confirming the Court’s approval of the Settlement Agreement and exhibits, as amended hereby, as described in Section 3(c)(1) of this Settlement Agreement Amendment. Amendment Effective Date.The term “Amendment Effective Date” is defined in Section 3(c) of this Settlement Agreement Amendment. Amendment Fairness Hearing.The term “Amendment Fairness Hearing” is defined in Section 3(b) of this Settlement Agreement Amendment. Settlement Agreement Amendment.The term “Settlement Agreement Amendment” is defined in the first paragraph of this Settlement Agreement Amendment. Settlement Agreement.The term “Settlement Agreement” shall mean the 2008 Settlement Agreement, amended and restated as provided herein.The Settlement Agreement, after giving effect to the amendments to the 2008 Settlement Agreement effected hereby, is annexed to this Settlement Agreement Amendment as Exhibit 1. Trust Agreement Amendment.The term “Trust Agreement Amendment” shall mean an amendment to the Trust Agreement substantially in the form of Exhibit 3 to this Settlement Agreement Amendment. 2. Amendment to Settlement Agreement Subject to the terms and conditions herein, the 2008 Settlement Agreement is hereby amended and restated to read in full as provided in Exhibit 1 hereto.The amendments made to the 2008 Settlement Agreement are highlighted in the version of the Settlement Agreement attached as Exhibit 2 hereto.In the event of any conflict, Exhibit 1 shall govern. 3. Certain Procedural Matters (a)Consent to Entry of Amendment Approval Order. In consideration of Ford’s entry into the Settlement Agreement and this Settlement Agreement Amendment, and the other obligations of Ford contained therein and herein, the Class Representatives, the Class Counsel and the UAW hereby consent to the entry of the Amendment Approval Order, which, subject to Court approval, shall be binding upon all Class Members pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure. (b)Submission of the Settlement Agreement and Class Action Notice Order.The parties shall submit this Settlement Agreement Amendment to the Court and jointly work diligently to have this Settlement Agreement Amendment and the Settlement Agreement approved by the Court as soon as possible.The parties shall seek from the Court an order (the “Notice Order”) providing that notice of the hearing on the proposed amendment to settlement effected by this Settlement Agreement Amendment (the “Amendment Fairness Hearing”) shall be given at Ford’s expense to the Class by mailing a copy of the notice contemplated in the Notice Order to the Class (as amended), and by publishing a notice approved by the Court in The Detroit News/Free Press weekend edition, and a national newspaper such as USA Today.Until entry of the Amendment Approval Order, copies of this Settlement Agreement Amendment (including the Settlement Agreement annexed hereto) shall also be made available for inspection by Class Members at the UAW offices in Detroit, Michigan, and at the offices and website of Class Counsel. (c)Conditions to Effectiveness of Settlement Agreement Amendment.This Settlement Agreement Amendment is conditioned upon all of the conditions specified in subparagraphs (1) and (2) of this Section 3(c) having been satisfied and shall become effective only at the time of such satisfaction (the “Amendment Effective Date”), absent which this Settlement Agreement Amendment shall be of no force or effect and the 2008 Settlement Agreement as in effect prior to the date hereof shall continue in force without giving effect to the amendments thereto contained in this Settlement Agreement Amendment.Additionally, to the extent any changes contained in this Settlement Agreement Amendment require union approvals not already obtained, such changes shall not be implemented until the necessary approvals, if any, are obtained. (1)Amendment Approval Order.The Amendment Approval Order must be entered by the Court approving the amendments to the 2008 Settlement Agreement effected by this Settlement Agreement Amendment and approving the Settlement Agreement in all respects, and as to all parties, including Ford, the UAW, and the Class.The Amendment Approval Order shall be acceptable in form and substance to Ford, the UAW and Class Counsel.This condition shall be deemed to have failed upon issuance of an order disapproving this Settlement Agreement Amendment, or upon the issuance of an order approving only a portion of this Settlement Agreement Amendment but disapproving other portions, unless Ford, the UAW and Class Counsel agree otherwise in writing.Such Amendment Approval Order shall, inter alia, contain the conditions set forth in this Settlement Agreement Amendment and direct the transfer of all the assets and liabilities of the Existing External VEBA into the New VEBA and the termination of the Existing External VEBA. (2)Class Certification Order.An amended class certification order must be entered by the Court amending and re-certifying the Class consistent with the amended definition of the Class contained in Section 1 of the Settlement Agreement.This condition shall be deemed to have failed upon the Court’s issuance of an order denying a motion to amend the class certification order in such manner or upon issuance of an order amending the class certification order in a manner inconsistent with such amended definition unless Ford, the UAW and Class Counsel agree in writing to such alternative class description and the Settlement Agreement shall have been amended accordingly. (d)No Prejudice to Parties.This Settlement Agreement Amendment and anything occurring in connection with reaching this Settlement Agreement Amendment are without prejudice to Ford, the UAW and the Class.The parties may use this Settlement Agreement Amendment to assist in securing the Amendment Approval Order.It is intended that Ford, the UAW, the Committee, the Class Representatives, the Class, Class Counsel and the Covered Group shall not use this Settlement Agreement Amendment, or anything occurring in connection with reaching this Settlement Agreement Amendment, as evidence against Ford, the UAW, the Class or the Covered Group in any circumstance except where the parties are operating under or enforcing the Settlement Agreement, this Settlement Agreement Amendment, the Approval Order or the Amendment Approval Order. (e)Termination of Settlement Agreement Amendment and Effect of Termination. (1)If an Amendment Approval Order satisfactory to the parties, as described in Section 3(c)(1) of this Settlement Agreement Amendment, is entered by the Court, but overturned in whole or in part on appeal or otherwise, Ford, the UAW, or Class Counsel, acting on behalf of the Class, may terminate this Settlement Agreement Amendment upon 30 days’ written notice to the other parties. (2)If any court, agency or other tribunal of competent jurisdiction issues a determination that any part of this Settlement Agreement Amendment is prohibited or unenforceable, Ford, the UAW, or Class Counsel, acting on behalf of the Class, may terminate this Settlement Agreement Amendment by 30 days’ written notice to the other parties. (3)In the event this Settlement Agreement Amendment is terminated, this Settlement Agreement Amendment shall cease to be of any further force or effect and the amendments to the 2008 Settlement Agreement effected hereby shall be deemed revoked and null and void as though the Amendment Effective Date had not occurred.After termination of this Settlement Agreement Amendment, the 2008 Settlement Agreement shall remain in full force and effect in the form in which it was in force immediately prior to the date hereof. (f)Miscellaneous. (1)As contemplated in Section 26 of the Settlement Agreement and the 2008 Settlement Agreement, the Court shall retain exclusive jurisdiction to resolve any disputes relating to or arising out of or in connection with the enforcement, interpretation or implementation of this Settlement Agreement Amendment.Each of the parties hereto expressly and irrevocably submits to the jurisdiction of the Court and expressly waives any argument it may have with respect to venue or forum non conveniens. (2)This Settlement Agreement Amendment constitutes the entire agreement between the parties regarding the matters set forth herein, and no representations, warranties or inducements have been made to any party concerning this Settlement Agreement Amendment, other than representations, warranties and covenants contained and memorialized in this Settlement Agreement Amendment. (3)The captions used in this Settlement Agreement Amendment are for convenience of reference only and do not constitute a part of this Settlement Agreement Amendment and will not be deemed to limit, characterize or in any way affect any provision of this Settlement Agreement Amendment, and all provisions of this Settlement Agreement Amendment will be enforced and construed as if no captions had been used in this Settlement Agreement Amendment. (4)The Class Representatives expressly authorize Class Counsel to take all appropriate action required or permitted to be taken by the Class Representatives pursuant to this Settlement Agreement Amendment to effectuate its terms and also expressly authorize Class Counsel to enter into any non-material modifications or amendments to this Settlement Agreement Amendment on behalf of them that Class Counsel deems appropriate from the date this Settlement Agreement Amendment is signed until the Amendment Effective Date; provided, however, that the effectiveness of any such amendment which adversely impacts the level of benefits to any Class Member as well as any material amendment shall be subject to the approval of the Court. (5)This Settlement Agreement Amendment may be executed in two or more counterparts.All executed counterparts and each of them shall be deemed to be one and the same instrument, provided that counsel for the parties to this Settlement Agreement Amendment shall exchange among themselves original signed counterparts. (6)No party to this Settlement Agreement Amendment may assign any of its rights hereunder without the prior written consent of the other parties, and any purported assignment in violation of this sentence shall be void. This Settlement Amendment Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. (7)Each of Ford, the UAW, Class Representatives, Class Members and the Class Counsel shall do any and all acts and things, and shall execute and deliver any and all documents, as may be necessary or appropriate to effect the purposes of this Settlement Agreement Amendment. (8)This Settlement Agreement Amendment shall be construed in accordance with applicable federal laws of the United States of America. (9)In the event that any legal or regulatory approvals are required to effectuate the provisions of this Settlement Agreement Amendment, Ford, the UAW, the Class, and Class Counsel shall fully cooperate in securing any such legal or regulatory approvals. IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement Amendment to be executed by themselves or their duly authorized attorneys. AGREED: By: s/Stephen M. Kulp Date: July 23, 2009 Stephen M. Kulp (P51555) 1 American Road Dearborn, Michigan 48126 Tel:(313) 322-3571 COUNSEL FOR DEFENDANT Ford Motor Company By: s/Daniel W. Sherrick Date: July 23, 2009 Daniel W. Sherrick(P37171) 8000 East Jefferson Avenue Detroit, MI48214 Tel: (313) 926-5216 COUNSEL FOR PLAINTIFF INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA By: s/William T. Payne Date: July 23, 2009 William T. Payne Stember Feinstein Doyle & Payne, LLC Pittsburgh North Office 1007 Mt. Royal Boulevard Pittsburgh, PA15222 Tel: (412) 492-8797 wpayne@stargate.net COUNSEL FOR PLAINTIFFS
